       Case 2:19-bk-24804-VZ                     Doc 1009 Filed 09/21/21 Entered 09/21/21 22:48:42                                       Desc
                                                   Main Document    Page 1 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Ryan A. Witthans, Finestone Hayes LLP, 456 Montgomery Street, Floor 20, San Francisco, CA 94104.

                                                                       (1) Han's San Jose Hospitality LLC's Response to
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Objection to Claim No. 60; (2) Declaration of Peter Luo in Support; (3) Declaration of Nelson Goodell in Support; and
________________________________________________________________________________________________
________________________________________________________________________________________________
 (4) Han's San Jose Hospitality LLC's Request for Judicial Notice in Support
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
09/21/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  See attached page.




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              09/21/2021        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   See attached page.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  09/21/2021
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 See attached page.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/21/2021         Ryan A. Witthans
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-24804-VZ         Doc 1009 Filed 09/21/21 Entered 09/21/21 22:48:42            Desc
                                Main Document    Page 2 of 6


Tanya Behnam on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

Maria Cho on behalf of Creditor Chongqing LeTV Commercial Factoring Co., Ltd.
Maria.Cho@faegredrinker.com, ann.grosso@faegredrinker.com

Jeffrey W Dulberg on behalf of Debtor Yueting Jia
jdulberg@pszjlaw.com

Lei Lei Wang Ekvall on behalf of Debtor Yueting Jia
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Defendant Yueting Jia
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Stephen D Finestone on behalf of Creditor Han's San Jose Hospitality LLC
sfinestone@fhlawllp.com

Richard H Golubow on behalf of Creditor China Minsheng Trust Co. Ltd.
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Honghu Da
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Jiangyin Hailan Investment Holding Co., Ltd.
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Marvel Best Technology Limited
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Oriental Light Consulting Limited
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Quanzhou Dings Investment Management Co., Ltd.
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Sanpower (Hong Kong) Company Limited
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Shanghai Leyu Chuangye Investment Management Center LP
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Shanghai Pinebloom Investment Mgt Co., Ltd
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
Case 2:19-bk-24804-VZ         Doc 1009 Filed 09/21/21 Entered 09/21/21 22:48:42                 Desc
                                Main Document    Page 3 of 6




Richard H Golubow on behalf of Creditor Shenzhen Letv Xingen M&A Fund Invest Mgt
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow on behalf of Creditor Weihua Qiu
rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Jared T. Green on behalf of Creditor Han's San Jose Hospitality LLC
, spappa@svglaw.com

Robbin L. Itkin on behalf of Creditor Shanghai Haiyue Investment Management Co., Ltd
ritkin@sklarkirsh.com, cbullock@sklarkirsh.com

Stephanie L Krafchak on behalf of Plaintiff Hong Liu
krafchak.stephanie1@gmail.com, krafchak.stephanie1@gmail.com

Mette H Kurth on behalf of Creditor Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd.
mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com

Dare Law on behalf of U.S. Trustee United States Trustee (LA)
dare.law@usdoj.gov

Ben H Logan on behalf of Debtor Yueting Jia
blogan@omm.com

Robert S Marticello on behalf of Defendant Yueting Jia
Rmarticello@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com

Kevin Meek on behalf of Creditor Chongqing LeTV Commercial Factoring Co., Ltd.
kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com

Kevin Meek on behalf of Creditor Tianjin Jiarui Huixin Corporate Management Co., Ltd.
kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com

James P Menton, JR on behalf of Creditor Tao Yun Capital Co. Ltd. aka TWC Group Co. Ltd
jmenton@robinskaplan.com, dvaughn@robinskaplan.com

James P Menton, JR on behalf of Creditor Tianjin Jiarui Huixin Corporate Management Co., Ltd.
jmenton@robinskaplan.com, dvaughn@robinskaplan.com
Case 2:19-bk-24804-VZ          Doc 1009 Filed 09/21/21 Entered 09/21/21 22:48:42                  Desc
                                 Main Document    Page 4 of 6


John A Moe, II on behalf of Creditor Shanghai Qichengyueming Investment Partnership Enterprise
(Limited Partnership)
john.moe@dentons.com, glenda.spratt@dentons.com;derry.kalve@dentons.com

Byron Z Moldo on behalf of Creditor VIZIO, Inc.
bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com,sgaeta@ecjlaw.com

Kelly L Morrison on behalf of U.S. Trustee U.S. Trustee
kelly.l.morrison@usdoj.gov

Kelly L Morrison on behalf of U.S. Trustee United States Trustee (LA)
kelly.l.morrison@usdoj.gov

Matthew J Olson on behalf of Creditor Chongqing Strategic Emerging Industry Leeco Cloud Special
Equity Investment Fund Partnership
olson.matt@dorsey.com, stell.laura@dorsey.com

Richard M Pachulski on behalf of Debtor Yueting Jia
rpachulski@pszjlaw.com

Malhar S Pagay on behalf of Debtor Yueting Jia
mpagay@pszjlaw.com, bdassa@pszjlaw.com

Diana M Perez on behalf of Debtor Yueting Jia
, diana-perez-7352@ecf.pacerpro.com

Christopher E Prince on behalf of Creditor Beijing Lan Capital Investments aka Blue Giant
cprince@lesnickprince.com,
jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jnavarro@lesnickprince.com

Christopher E Prince on behalf of Creditor Shanghai Lan Cai Asset Management Co, Ltd.
cprince@lesnickprince.com,
jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jnavarro@lesnickprince.com

Christopher E Prince on behalf of Creditor Shenzhen Jincheng Commercial Factoring Co., Ltd
cprince@lesnickprince.com,
jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jnavarro@lesnickprince.com

Christopher E Prince on behalf of Creditor Tao Yun Capital Co. Ltd. aka TWC Group Co. Ltd
cprince@lesnickprince.com,
jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jnavarro@lesnickprince.com

Victor A Sahn on behalf of Creditor Chian Soft Growing Investment (WUXI) Partnership
vsahn@sulmeyerlaw.com,
Case 2:19-bk-24804-VZ          Doc 1009 Filed 09/21/21 Entered 09/21/21 22:48:42                        Desc
                                 Main Document    Page 5 of 6


pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
erlaw.com;cblair@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor China Consumer Capital Fund II, L.P.
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
erlaw.com;cblair@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Jiaxing Haiwen Investment Partnership
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
erlaw.com;cblair@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Jinhua Zumo Network Technology Co Ltd
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
erlaw.com;cblair@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Ningbo Hangzhou Bay New Area Leran Investment Management
Partnership (Limited Partnership)
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
erlaw.com;cblair@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Weidong Zhu
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
erlaw.com;cblair@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Zhijian Dong
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
erlaw.com;cblair@ecf.inforuptcy.com

Randye B Soref on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com

Randye B Soref on behalf of Interested Party Jeffrey Prol, in his capacity as Trustee of the Founding
Future Creditors Trust
rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com

Helena Tseregounis on behalf of Special Counsel Latham & Watkins LLP
helena.tseregounis@lw.com
Case 2:19-bk-24804-VZ          Doc 1009 Filed 09/21/21 Entered 09/21/21 22:48:42                     Desc
                                 Main Document    Page 6 of 6


United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Ryan A Witthans on behalf of Creditor Han's San Jose Hospitality LLC
rwitthans@fhlawllp.com

Felix T Woo on behalf of Creditor Deqing Kaijiao Investment Partnership Enterprise (Limited Liability)
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Felix T Woo on behalf of Creditor Jinan Rui Si Le Enterprise Management Consulting Partnership
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Felix T Woo on behalf of Creditor Shanghai Bochu Assets Management Center (Limited Liability)
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Claire K Wu on behalf of Interested Party Courtesy NEF
claire.wu@pillsburylaw.com, irene.hooper@pillsburylaw.com;docket@pillsburylaw.com

Emily Young on behalf of Other Professional Epiq Corporate Restructuring, LLC
pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

David B Zolkin on behalf of Creditor Swift Talent Investments, Ltd.
dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com
